ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Karl Jan Kirchberg, and the Office of Disciplinary Counsel,
IT IS ORDERED that Karl Jan Kirch-berg be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana